DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. [U.S. Pub. No. 2013/0300529 A1].
Regarding claim 1, Chang discloses a coil component 1b comprising: 
a body (e.g., 12, Paragraph 0038, Fig. 11A);
a substrate (e.g., 20) embedded in the body 12;
a coil including first and second coil parts (e.g., coil comprising 10c, 10d) each disposed on a respective surface among opposing surfaces of the substrate 20, and a via 
first and second external electrodes (e.g., similar to electrode 206, 208 of Fig. 1) disposed on at least one surface of the body 12 and connected to respective ends (e.g., 306) of the coil, 
wherein each of the first and second coil parts (10c, 10d) has a coil shaped conductor and a via pad (e.g., conductor portion covering terminal A, see Fig. 11B) overlapping the via, and 
the coil shaped conductor of each of the first and second coil parts (10c, 10d) has a width that is reduced (e.g., coil segment 303a reduced width, Paragraph 0040, Fig. 11B) in a region adjacent to the via pad (e.g., conductor portion covering terminal A, see Fig. 11B).
Regarding claim 2, Chang discloses the regions of the coil shaped conductors of the first and second coil parts (e.g., 10c, 10d) having the reduced widths (e.g., reduced width of segment 303a ) overlap with each other on the opposing surfaces of the substrate 20.
Regarding claim 3, Chang discloses the coil shaped conductor of each of the first and second coil parts (10c, 10d) forms a plurality of coil windings (Paragraph 0039, Fig. 11B), and only one winding (e.g., winding turn with segment 303a) from among each plurality of coil windings has the reduced width (e.g., reduced width of segment 303a) in the region adjacent to the via pad (e.g., conductor portion covering terminal A, see Fig. 11B).

Regarding claim 5, Chang discloses the via pad (e.g., conductor portion covering terminal A, see Fig. 11B) of each of the first and second coil parts (10c, 10d) has a width greater than the substantially constant width of the coil shaped conductor outside of the region adjacent to the via pad (e.g., conductor portion covering terminal A has greater width than slim segment 302b, see Fig. 11B).
Regarding claim 6, Chang discloses the region of the coil shaped conductor (e.g., 303a, Fig. 11B) of each of the first and second coil parts adjacent to the via pad has a recess extending in a side thereof facing the via pad (i.e., reduced width of 303a is 302b near via pad produces a recess, see Fig. 11B).
Regarding claim 7, Chang discloses an insulating layer (e.g., intervening insulating layer discussed in Paragraph 0028) disposed in a spiral pattern between adjacent turns of the coil shaped conductor of each of the first and second coil parts (e.g., 10c, 10d),
wherein the insulating layer deviates from the spiral pattern at a position adjacent to the via pad (e.g., insulating layer between segment 303a and via pad have an abrupt turn, Fig. 11B).
Regarding claim 8, Chang discloses a coil component 1b comprising:
a substrate (e.g., 20, Paragraph 0038, Fig. 11A);

an insulating layer (discussed on Paragraph 0028) disposed on the substrate 20 in a spiral pattern between adjacent windings of the coil,
wherein the insulating layer deviates from the spiral pattern at a position adjacent to the via (e.g., insulating layer between segment 303a and via pad have an abrupt turn, Fig. 11B).
Regarding claim 9, Chang discloses the coil further includes a via pad (e.g., conductor portion covering terminal A, see Fig. 11B) disposed at an end thereof overlapping the via (e.g., overlapped with via of terminal A), and a conductor forming at least one winding turn (e.g., 303a, Fig. 11B) adjacent to the via pad, among the plurality of winding turns, has a section adjacent to and radially outward from the via pad having a reduced conductor width (e.g., reduced width of 303a).
Regarding claim 10, Chang discloses at least another winding turn (e.g., 302b to 303b, Fig. 11B) of the conductor has a conductor width that is smaller (e.g., segment 302b) than a width of the via pad (e.g., conductor portion covering terminal A) and larger than the reduced conductor width (e.g., reduced 303a).
Regarding claim 11, Chang discloses the coil includes a first plurality of winding (e.g., 10c, Paragraph 0038) turns disposed on one surface of substrate 20, a second plurality of winding turns (e.g., 10d, Fig. 11A) disposed on another surface of substrate 20 opposite the one surface, and the via (e.g., via at terminal A, Fig. 11B) extends 
Regarding claim 12, Chang discloses the insulating layer (Paragraph 0028) is disposed on the one surface of the substrate 20 in a spiral pattern between adjacent windings of the first plurality of winding turns (e.g., 10c), and disposed on the other surface of the substrate in a spiral pattern between adjacent windings of the second plurality of winding turns (e.g., 10d), and the insulating layer deviates (e.g., insulating layer between segment 303a and via pad have an abrupt turn, Fig. 11B) from the spiral patterns at positions overlapping each other on the opposite surfaces of the substrate.
Regarding claim 13, Chang discloses a coil component 1b comprising:
a substrate (e.g., 20, Paragraph 0038, Fig. 11A); and 
a coil (e.g., comprising 10c, 10d) including a plurality of windings of a conductor disposed on the substrate 20, and a via (e.g., via at terminal A) extending through the substrate 20 from an end of the conductor, 
wherein at least one full winding of the plurality of windings of the conductor has a substantially constant width (e.g., turn 302b to 303b, Fig. 11B), and at least another winding of the plurality of windings of the conductor has a reduced width in a region adjacent to the via (e.g., reduced width of 303a near via pad, Fig. 11B).
Regarding claim 14, Chang discloses the region of the other winding having the reduced width (reduced width of 303a) is disposed radially outward of the via (see Fig. 11B).

Regarding claim 16, Chang discloses a body 12 having the substrate 20 and coil embedded therein, wherein another end of the conductor (e.g., 306) contracts an external electrode (similar to 206, 208 of Fig. 1) on an external surface of the body 12.
Regarding claim 17, Chang discloses an insulating layer (e.g., insulating layer discussed in Paragraph 0028) disposed between adjacent windings of the plurality of windings (e.g., 10c, 10d), and between the coil and the body 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/           Primary Examiner, Art Unit 2837